Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the arguments/amendments, filed 2/01/2022. Claims 1, 2, 4, and 8-13 have been amended. Claim 14 has been added. Claims 3 and 7 have been canceled. Claims 1, 2, and 4-6 and 8-14 are currently pending and have been examined below. 

Claim Objections
Claim 11 is objected to because of the following informalities: “a third operation permit” in line 5 should be replaced with “a third operation.” Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 10, and 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20200064912 (“Melatti”) in view of US Patent Number 20180261247 (“Bellotti”).	
Claims 1, 12 and 13
As per claim 1, 12, and 13 Melatti teaches an information providing device, an information providing method, and a computer-readable non-transitory storage medium comprising: 
	at least one of a display and a speaker disposed on a vehicle ([0062] “The vehicle control system may also include one or more displays, speakers . .  so that notifications to a human driver or passenger may be provided. A display may include a heads-up display, dashboard display or indicator, a display screen, or any other visual indicator which may be seen by a driver or passenger of a vehicle . . . A heads-up display may be used to provide notifications.”);
	a camera configured to capture images of a user of the vehicle ([0028] “[t]he eye tracking sensor 104 may include one or more cameras capable of capturing images or video streams.” And, [0040] “video-based trackers may use corneal reflection and the center of the pupil as features to track over time.” And, [0038] “vehicle controller 102 further receives data pertaining to the field of vision from a vehicle sensor, such as a camera external to the vehicle, a camera in the interior cabin of the vehicle.”); 
	a global navigation satellite system receiver configured to determine a position of the vehicle ([0028] “sensors include . . . a global position system (GPS) sensor.” And, [0047] “[t]he location data may include either of a location of the vehicle/user . . . Such location data may be determined based on data received from a global positioning system.” And, [0059] “[t]he vehicle controller receives a current location of the vehicle from a global positioning system.”); 
a communication interface configured to communicate with other devices ([0061] “The vehicle control system may also include a transceiver for wireless communication with a mobile or wireless network, other vehicles, infrastructure, or any other communication system.” And, [0031] “The server may be in communication with the network and may receive information from the eye tracking sensor via the vehicle controller and the network.” And, [0069] “network interface card.” Examiner interprets a transceiver as a communication interface and notes this interpretation is consistent with paragraph [0052] which states “[t]he communicator 102 communicates with the server apparatus 200 and the like through a network NW.”).
a user interface configured to be operated by the user ([0069] “I/O device(s) 910 include various devices that allow data and/or other information to be input to or retrieved from computing device 900. Example I/O device(s) 910 include cursor control devices, keyboards, keypads.” And, [0065] “[c]omputing device can be . . . in-dash computer, vehicle control system.” And, [0037] “The user may receive such an advertisement on, for example, a computing device . . . user receives a prompt to provide eye tracking data when the user enters the vehicle.” Examiner interprets an I/O device in a vehicle that is configured to receive a response to a prompt provided to a user as an inputter configured to be operated by a user of a vehicle and notes that interpretation is consistent with paragraph [0057] of Applicant’s published specification which states “the inputter 112, for example, is a user interface such as a touch button, a keyboard, or a mouse. The inputter 112 accepts an occupant's operation.”); 
a processor configured to execute instructions to ([0024] “processor”): 
acquire biological information of the user, the biological information including at least one of image information of the user imaged by the camera and voice information of the user received by the microphone ([0028] “[t]he eye tracking sensor 104 may include one or more cameras capable of capturing images or video streams.” And, [0040] “video-based trackers may use corneal reflection and the center of the pupil as features to track over time.” Examiner interprets an eye tracking sensor/camera as a first acquirer configured to acquirer biological information of the user including image information and notes that interpretation is consistent with [0068] of Applicant’s published specification which states “acquirer 132 may . . . acquire . . . iris data.”);
acquire position information of the vehicle using the global navigation satellite system receiver ([0028] “sensors include . . . a global position system (GPS) sensor.” And, [0047] “[t]he location data may include either of a location of the vehicle/user . . . Such location data may be determined based on data received from a global positioning system.” And, [0059] “[t]he vehicle controller receives a current location of the vehicle from a global positioning system.”); 
determine a communication mode of the communication interface on the basis of an operation input to the user interface ([0037] “a user receives a prompt to provide eye tracking data when the user enters the vehicle.” And, [0030] “the user provides positive confirmation of a desire to provide eye tracking data on a trip via the computing device.” And, [0074] “a ride sharing user agrees to permit data collection from an eye tracking sensor.” And, [0027] “a user may interact directly with the vehicle controller and, for example, provide an indication to the vehicle controller that the user wishes to engage with the system and provide eye tracking data to the eye tracking sensor.” Examiner interprets the position confirmation/indication provided by the user as an operation input user interface.  And, [0031] “The server 110 may be in communication with the network 106 and may receive information from the eye tracking sensor 104 via the vehicle controller 102 and the network 106.” Examiner interprets determining that the user has provided permission to collect and transmit the data as determining a communication mode. Examiner notes this interpretation is consistent with paragraph [0010] of Applicant’s published specification which states “the first mode is a mode permitting transmission of the image information . . . a second mode prohibiting transmission.”);
cause the communication interface to transmit the biological information and the position information to the other devices in a case in which the communication mode is determined to be a first mode (0037] “a user receives a prompt to provide eye tracking data when the user enters the vehicle.” And, [0030] “the user provides positive confirmation of a desire to provide eye tracking data on a trip via the computing device.” As noted above, Examiner interprets determining that the user has provided permission to collect and transmit the data as determining the communication mode is a first mode where the mode is permitting transmission of the user information (see Applicant’s specification paragraph [0010]). And, [0031] “the server may be in communication with the network and may receive information from the eye tracking sensor via the vehicle controller and the network . . . the server 110 receives data from the vehicle controller 102 via the network 106 such as eye tracking data from the eye tracking sensor 104 and object data from one or more vehicle sensors.” And, [0042] “The vehicle controller 102 may receive the eye tracking data and provide an approximate reference direction and location.” And, [0059] “The vehicle controller receives a current location of the vehicle from a global positioning system . . . . . This data may be coupled with localization data received from a global positioning system . . . the vehicle controller provides the object identification hit to a cloud-based server.”);
cause the at least one of the display and the speaker to output promotion information for urging the user to input a first operation	 to the user interface, the first operation being an operation for determining the communication mode to the first mode ([0037] “a user may be encouraged to participate and permit an eye tracking sensor to track the user's eye movements during a vehicle trip. In such an embodiment, the user may receive an advertisement indicating that the user will receive a reduced fare for the ride, or may be compensated after the ride, if the user permits the eye tracking sensor 104 to track the user's eye movements . . . a user receives a prompt to provide eye tracking data when the user enters the vehicle.” And, [0028] “activate after a user has provided positive confirmation that the user wishes to permit the eye tracking sensor 104 to collect eye tracking or gaze tracking data.”); 
wherein the processor is configured to further execute instructions to ([0024] “processor). 
Melatti does not explicitly teach but Bellotti teaches:  
a microphone configured to receive voice of the user ([0074] “second user's voice arriving at a microphone.”).
Melatti does not explicitly teach but Bellotti teaches:  
determine the communication mode to be a third mode in a case in which a new user boards the vehicle under the first mode ([0035] “A user that enters into the physical range of an ongoing recording (‘entering user’) can be sent a notification.” And, [0030] “dashboard cameras inside vehicles.” And, [0034] “Any in-range user may block a requested recording or prevent the requested recording from occurring by sending a rejection of the request.” And, [0070] “determines whether it detects a third user entering a physical space of the recording.” And, [0071] “If the third user determines to remain, the third user remains in the physical space of the recording (operation 362). The system transmits, by the third mobile computing device to the first mobile computing device, an acceptance of the notification (operation 364). The acceptance can indicate the recording-related preferences of the third user, and also allows the first mobile computing device to record the third user based on the recording-related preferences of the third user.” Examiner interprets the recording based on the recording preferences of the user as the third mode.).
Melatti [0037] teaches “a user may be encouraged to participate and permit [tracking] during a vehicle trip . . . the user may receive an advertisement indicating that the user will receive a reduced fare for the ride, or may be compensated after the ride, if the user permits [tracking] . . . a user receives a prompt to provide [tracking data] when the user enters the vehicle.” Examiner interprets the advertisement and prompt to permit tracking as promotion information urging a user to input the first operation to the user interface. However, Melatti does not explicitly teach providing this prompt to a new user as taught by Bellotti: 
cause the at least one of the display and the speaker to output the promotion information for urging the new user to input the first operation to the user interface ([0035] “A user that enters into the physical range of an ongoing recording (“entering user”) can be sent a notification.” And, [0034] “Any in-range user may block a requested recording or prevent the requested recording from occurring by sending a rejection of the request.” And, [0070] “determines whether it detects a third user entering a physical space of the recording.” And, [0071] “If the third user determines to remain, the third user remains in the physical space of the recording (operation 362). The system transmits, by the third mobile computing device to the first mobile computing device, an acceptance of the notification (operation 364). The acceptance can indicate the recording-related preferences of the third user, and also allows the first mobile computing device to record the third user based on the recording-related preferences of the third user.” Examiner interprets the recording based on the recording preferences of the user as the third mode.).
Melatti does not explicitly teach but Bellotti teaches:  
cause the communication interface to stop transmission of all of the image information, the voice information, and the position information in a case in which the communication mode is the third mode and the new user does not input the first operation to the user interface ([0034] “Any in-range user may block a requested recording or prevent the requested recording from occurring by sending a rejection of the request, before the predetermined wait time has elapsed. A lack of response from an in-range user after the time has elapsed may be treated by the system as . . . an implicit rejection of the request.” And, [0049] “Display 150 can also include an “Accept” button 160 and a “Reject” button.” Examiner interprets a lack of response from the new user (i.e. implicit rejection) or the user explicitly rejecting the request as the new user not inputting the first operation to the user interface. And, [0075] “rejection precludes the second mobile computing device from recording the information of the first user.” And, [0008] “The system records any audio data, video data, images, and metadata” where [0007] discloses “metadata, including . . . a current location.” And,. [0083] “uploading the recording to a secure device.” Examiner notes that in the case of an explicit or implicit rejection (i.e., no input of the first operation to the user interface), the system will not record/transmit video, audio, or metadata including current location (i.e. position information) preventing the system in Melatti from recording/transmitting any of this information). 
Melatti does not explicitly teach but Bellotti teaches:  
cause the communication interface to transmit all of the image information, the voice information, and the position information in a case in which the communication mode is the third mode and the new user inputs the first operation to the user interface ([0008] “The system records any audio data, video data, images, and metadata” where [0007] discloses “metadata, including . . . a current location.” And, [0056] “may receive a full recording request (i.e., full audio, video, metadata).” And,. [0083] “uploading the recording to a secure device.” And, [0070] “determines whether it detects a third user entering a physical space of the recording.” And, [0071] “If the third user determines to remain, the third user remains in the physical space of the recording (operation 362). The system transmits, by the third mobile computing device to the first mobile computing device, an acceptance of the notification (operation 364). The acceptance can indicate the recording-related preferences of the third user, and also allows the first mobile computing device to record the third user based on the recording-related preferences of the third user.” And, [0049] “Display 150 can also include an “Accept” button 160 and a “Reject” button. Examiner notes that if the full recording request is accepted by the user then all of the image information, voice information, and position information is recorded/transmitted.).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Melatti to include a microphone configured to receive voice of the user; determine the communication mode to be a third mode in a case in which a new user boards the vehicle under the first mode; cause the at least one of the display and the speaker to output the promotion information for urging the new user to input the first operation to the user interface; cause the communication interface to stop transmission of all of the image information, the voice information, and the position information in a case in which the communication mode is the third mode and the new user does not input the first operation to the user interface; and cause the communication interface to transmit all of the image information, the voice information, and the position information in a case in which the communication mode is the third mode and the new user inputs the first operation to the user interface  as taught by Bellotti in order to “improve[] access control in recordings or data collection” (Bellotti [0038]) allowing “any in-range user [to] block a requested recording (i.e., where a recorder must obtain permission from all in-range users in order to begin recording)” (Bellotti [0053]) increasing user privacy. 

Claim 2
As per claim 2, Melatti further teaches: 
wherein the processor is configured to further execute instructions to: cause at least one of the display and the speaker to output incentive information as the promotion information when the first operation is input to the user interface, the incentive information indicating that an incentive is given to the user ([0030] “the user provides positive confirmation of a desire to provide eye tracking data on a trip via the computing device in communication with the network . . . . the user may receive a discounted fare on a ride sharing trip in exchange for providing eye tracking data throughout a duration of the trip.” And, [0037] “user may be encouraged to participate and permit an eye tracking sensor to track the user's eye movements during a vehicle trip . . . the user may receive an advertisement indicating that the user will receive a reduced fare for the ride, or may be compensated after the ride, if the user permits the eye tracking sensor 104 to track the user's eye movements . . . The user may receive such an advertisement on, for example, a computing device . . . a user receives a prompt to provide eye tracking data when the user enters the vehicle.” And, [0074] “a ride sharing user agrees to permit data collection from an eye tracking sensor in exchange for a reduced fare on the ride sharing trip . . . If the user's eyes are outside the trackable zone for a time period, an alert may be provided to the user to reenter the trackable zone or the user's reduced fare for the ride sharing trip will be rescinded.”). 

Claim 8
As per claim 8, Melatti further teaches:  
wherein the processor is configured to further execute instructions to cause the at least one of the  display and speaker  to output the promotion information for urging the user who has newly boarded the vehicle to input the first operation to the user interface (([0037] “user may be encouraged to participate and permit an eye tracking sensor to track the user's eye movements during a vehicle trip . . . the user may receive an advertisement indicating that the user will receive a reduced fare for the ride, or may be compensated after the ride, if the user permits the eye tracking sensor 104 to track the user's eye movements . . . The user may receive such an advertisement on, for example, a computing device . . . a user receives a prompt to provide eye tracking data when the user enters the vehicle.” And, [0074] “The process flow 1000 begins and a ride sharing user agrees to permit data collection from an eye tracking sensor.” And, [0037] “a user receives a prompt to provide eye tracking data when the user enters the vehicle.”). 


Claim 10 
	As per claim 10, Melatti does not explicitly teach but Bellotti teaches:
	wherein the processor is configured to further execute instructions to determine the communication mode on the basis of an operation input to the user interface by each of a plurality of users in a case in which the plurality of users are in the vehicle ([0030] “data collection is a “free-for-all,” and can include . . . cameras inside vehicles.” And, [0033] “recording (a “recorder”) must send an initial notification or request to all users within a certain physical range (e.g., twelve feet) of the recorder (“recordees” or “in-range users”). The system may be configured to allow the recorder to begin recording only when an acceptance of the request is received from each in-range user.” And, [0053] “any in-range user can block a requested recording (i.e., where a recorder must obtain permission from all in-range users in order to begin recording).” Examiner notes that permission input is required by each of the “in-range” users (e.g., users in the vehicle) before recording is allowed (i.e., the communication mode is determined).). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Melatti and Bellotti to include wherein the processor is configured to further execute instructions to determine the communication mode on the basis of an operation input to the user interface by each of a plurality of users in a case in which the plurality of users are in the vehicle as taught by Bellotti in order to “improve[] access control in recordings or data collection” (Bellotti [0038]) allowing “any in-range user [to] block a requested recording (i.e., where a recorder must obtain permission from all in-range users in order to begin recording)” (Bellotti [0053]) increasing user privacy. 

Claim 14 
	As per claim 14, Melatti further teaches: 
cause the communication interface to transmit the image information, and the position information 
(0037] “a user receives a prompt to provide eye tracking data when the user enters the vehicle.” And, [0030] “the user provides positive confirmation of a desire to provide eye tracking data on a trip via the computing device.” And, [0031] “the server may be in communication with the network and may receive information from the eye tracking sensor via the vehicle controller and the network . . . the server 110 receives data from the vehicle controller 102 via the network 106 such as eye tracking data from the eye tracking sensor 104 and object data from one or more vehicle sensors.” And, [0042] “The vehicle controller 102 may receive the eye tracking data and provide an approximate reference direction and location.” And, [0059] “The vehicle controller receives a current location of the vehicle from a global positioning system . . . . . This data may be coupled with localization data received from a global positioning system . . . the vehicle controller provides the object identification hit to a cloud-based server.”).
	Melatti does not explicitly teach but Bellotti teaches:
cause the communication interface to transmit of all of the image information, the voice information, and the position information that was acquired while the new user was not inputting the first operation to the user interface under the third mode in a case in which the communication mode is the third mode and the new user inputs the first operation to the user interface ([0069] “detecting a user entering a physical space of an ongoing recording.” And, [0008] “The system records any audio data, video data, images, and metadata” where [0007] discloses “metadata, including . . . a current location.” And, [0056] “may receive a full recording request (i.e., full audio, video, metadata).” And, [0083] “uploading the recording to a secure device.” And, [0070] “determines whether it detects a third user entering a physical space of the recording.” And, [0071] “If the third user determines to remain, the third user remains in the physical space of the recording (operation 362). The system transmits, by the third mobile computing device to the first mobile computing device, an acceptance of the notification (operation 364). The acceptance can indicate the recording-related preferences of the third user, and also allows the first mobile computing device to record the third user based on the recording-related preferences of the third user.” And, [0049] “Display 150 can also include an “Accept” button 160 and a “Reject” button. Examiner notes that in the case where the user entered the space and subsequently accepted the recording request, the ongoing recording would continue during the time the user entered the space and the time the user accepts the request (either implicitly or explicitly).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Melatti and Bellotti to include cause the communication interface to transmit of all of the image information, the voice information, and the position information that was acquired while the new user was not inputting the first operation to the user interface under the third mode in a case in which the communication mode is the third mode and the new user inputs the first operation to the user interface as taught by Bellotti in order to “improve[] access control in recordings or data collection” (Bellotti [0038]) allowing “any in-range user [to] block a requested recording (i.e., where a recorder must obtain permission from all in-range users in order to begin recording)” (Bellotti [0053]) increasing user privacy. 


Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20200064912 (“Melatti”) in view of US Patent Number 20180261247 (“Bellotti”) as applied to claim 1 above, and in further view of US Patent Application Publication Number 20080147481 (“Robinson”). 
Claim 4
As per claim 4, Melatti further teaches:
wherein the first mode is a mode permitting transmission of the image information and the position information (0037] “a user receives a prompt to provide eye tracking data when the user enters the vehicle.” And, [0030] “the user provides positive confirmation of a desire to provide eye tracking data on a trip via the computing device.” And, [0074] “a ride sharing user agrees to permit data collection from an eye tracking sensor.” And, [0027] “a user may interact directly with the vehicle controller and, for example, provide an indication to the vehicle controller that the user wishes to engage with the system and provide eye tracking data to the eye tracking sensor.” And, [0047] “[t]he location data may include either of a location of the vehicle/user . . . Such location data may be determined based on data received from a global positioning system.” And, [0059] “[t]he vehicle controller receives a current location of the vehicle from a global positioning system.”); 
wherein the processor is configured to further execute instructions to: 
cause at least one of the display and the speaker to output first incentive information as the promotion information when the first operation is input to the user interface, the first incentive information indicating that a first incentive is given to the user ([0030] “the user provides positive confirmation of a desire to provide eye tracking data on a trip via the computing device in communication with the network . . . . the user may receive a discounted fare on a ride sharing trip in exchange for providing eye tracking data throughout a duration of the trip.” And, [0037]  “user may be encouraged to participate and permit an eye tracking sensor to track the user's eye movements during a vehicle trip . . . the user may receive an advertisement indicating that the user will receive a reduced fare for the ride, or may be compensated after the ride, if the user permits the eye tracking sensor 104 to track the user's eye movements . . . The user may receive such an advertisement on, for example, a computing device . . . a user receives a prompt to provide eye tracking data when the user enters the vehicle.” And, [0074].)
Melatti does not explicitly teach but Bellotti teaches: 
the first mode is a mode permitting the voice information (Bellotti [0056] “a full recording request (i.e., full audio, video, metadata).” And, [0074] “second user's voice arriving at a microphone.”).   
Melatti teaches providing the user with a prompt to optionally consent to transmission of image information but does not explicitly teach the following feature taught by Bellotti: 
wherein a second mode is additionally included among communication modes in addition to the first mode, the second mode prohibiting transmission of at least one of the image information, the voice information, and the position information ([0056] “may instead receive a partial recording request (i.e., audio only, no video or metadata.” Examiner interprets a partial request (e.g., audio only) as the second mode prohibiting at least one of voice and position information.). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Melatti and Bellotti to include the first mode is a mode permitting the voice information and wherein a second mode is additionally included among communication modes in addition to the first mode, the second mode prohibiting transmission of at least one of the image information, the voice information, and the position information as taught by Bellotti in order to “improve[] access control in recordings or data collection” (Bellotti [0038]) allowing “any in-range user [to] block a requested recording (i.e., where a recorder must obtain permission from all in-range users in order to begin recording)” (Bellotti [0053]) increasing user privacy.
Melatti teaches providing the user with a prompt to optionally consent to transmission of image information (e.g., not consenting would result in a second mode) but does not explicitly teach the following feature taught by Robinson: 
cause at least one of the display and the speaker to output second incentive information as the promotion information when a second operation is input to the user interface, the second operation being an operation for determining the communication mode to the second mode ([0061 The value of the enrollment dividend provided to an operator could be based upon the amount of data a user provides . . . if a user provides more information . . . the operator could receive a greater incentive.” And, [0089] “an operator that acquired substantial information from a user at enrollment could receive an enrollment dividend while an operator that acquired only the minimum information could receive a small gift.” Examiner notes that the second incentive information here is based on how much data a user provides (e.g., video and location data in Melatti, or only location data etc. in Bellotti)). 
Melatti does not explicitly teach but Robinson teaches: 
the second incentive information indicating that a second incentive different form the first incentive is given to the user ([0089] “the type of incentive provided to an operator could be based upon the various criteria previously discussed. For example, an operator that acquired substantial information from a user at enrollment could receive an enrollment dividend while an operator that acquired only the minimum information could receive a small gift.” Examiner notes that the operator and the user can be the same entity (see paragraph [0084]).). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Melatti and Bellotti to include cause at least one of the display and the speaker to output second incentive information as the promotion information when a second operation is input to the user interface, the second operation being an operation for determining the communication mode to the second mode and the second incentive information indicating that a second incentive different form the first incentive is given to the user as taught by Robinson because “[i]f the enrollment dividend is affected by the amount or type of . . . data provided, the user could be motivated to provide . . . information of superior quality and/or quantity” (Robinson [0084]) (e.g., incentivize providing full video, audio, and location data in Melatti) increasing the reward for the user and the value of information for the advertiser. 

Claim 5
As per claim 5, Melatti does not explicitly teach but Robinson teaches: 
wherein types of the first incentive and the second incentive are different from each other (([0089] “the type of incentive provided to an operator could be based upon the various criteria previously discussed. For example, an operator that acquired substantial information from a user at enrollment could receive an enrollment dividend while an operator that acquired only the minimum information could receive a small gift.” Examiner notes that the operator and the user can be the same entity (see paragraph [0084]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Melatti, Bellotti, and Robinson to include wherein types of the first incentive and the second incentive are different from each other as taught by Robinson because “[i]f the enrollment dividend is affected by the amount or type of . . . data provided, the user could be motivated to provide . . . information of superior quality and/or quantity” (Robinson [0084]) (e.g., incentivize providing full video, audio, and location data in Melatti) increasing the reward for the user and the value of information for the advertiser. 

Claim 6
As per claim 6, Melatti does not explicitly teach but Robinson teaches: 
wherein the first incentive is an incentive that more easily induces the first operation than the second incentive ([0089] “the type of incentive provided to an operator could be based upon the various criteria previously discussed. For example, an operator that acquired substantial information from a user at enrollment could receive an enrollment dividend while an operator that acquired only the minimum information could receive a small gift.” Examiner notes that the enrollment dividend will provide a greater incentive (and thus more easily induce) the user to consent to the collection of more data.).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Melatti, Bellotti, and Robinson to include wherein the first incentive is an incentive that more easily induces the first operation than the second incentive as taught by Robinson because “[i]f the enrollment dividend is affected by the amount or type of . . . data provided, the user could be motivated to provide . . . information of superior quality and/or quantity” (Robinson [0084]) (e.g., incentivize providing full video, audio, and location data in Melatti) increasing the reward for the user and the value of information for the advertiser.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20200064912 (“Melatti”) in view of US Patent Number 20180261247 (“Bellotti”) as applied to claim 1 above and in further view of US Patent Number 20200026866 (“Parikh”).	
Claim 9
As per claim 9, Melatti does not explicitly teach but Parikh teaches: 
wherein the processor is configured to further execute instructions to:
determine whether or not predetermined information is included in the biological information ([0048] “Image template maintains data that helps software detector in identifying presence of inappropriate content or nudity.” And [0058] “when inappropriate content like nudity is detected in the image or video data and blurring of the data cannot be performed, the inappropriate data is not transmitted to the cloud storage service.” Examiner interprets inappropriate content determined based on an image template as predetermined information included in the biological information. Examiner notes this interpretation is consistent with paragraph [0144] of Applicant’s published specification which discloses “Biological information having a high probability of being inappropriate is one example of ‘predetermined information.’”). 
Melatti teaches cause the communication interface to transmit the biological information and the position information ([0031] and [0059]) but does not explicitly that that the information is transmitted on the basis of a result of the determination as taught by Parikh ([0058] “when inappropriate content like nudity is detected in the image or video data and blurring of the data cannot be performed, the inappropriate data is not transmitted to the cloud storage service.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Melatti and Bellotti to include cause the communication interface to transmit the biological information and the position information on the basis of a result of a determination according to the second determiner as taught by Parikh in order to “mak[e] a user's personal data like image, video, any confidential data, or important email, or file . . . . un-viewable or un-recognizable so that in case of leak privacy of the user's personal data is not violated” (Parikh [0006]). 

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication Number 20200064912 (“Melatti”) in view of US Patent Number 20180261247 (“Bellotti”) as applied to claim 1 above and in further view of US Patent Number 10198871 (“Hariton”).	
Claim 11
As per claim 11, Melatti further teaches: 
wherein the processor is configured to further execute instructions to: cause the communication interface to transmit the biological information, the position information ([0031] “the server may be in communication with the network and may receive information from the eye tracking sensor via the vehicle controller and the network . . . the server 110 receives data from the vehicle controller 102 via the network 106 such as eye tracking data from the eye tracking sensor 104 and object data from one or more vehicle sensors.” And, [0042] “The vehicle controller 102 may receive the eye tracking data and provide an approximate reference direction and location.” And, [0059] “The vehicle controller receives a current location of the vehicle from a global positioning system . . . . This data may be coupled with localization data received from a global positioning system . . . the vehicle controller provides the object identification hit to a cloud-based server.”).
Melatti teaches permitting provision of biological and position information but does not explicitly teach the following feature taught by Hariton: 
information for permitting information provision for a third party in a case in which a third operation permit is input to the user interface, the third operation being an operation permitting provision of at least one of the biological information and the position information for the third party other than a provider that has provided the vehicle for the user (Hariton [col. 23, lines 7-19] “to prompt the user for input indicating whether the user wishes to permit access to the virtual content information by the third party application . . . For example, content management component 116 may be configured to prompt the user via a user interface generated by user interface component 122. Responsive to receipt of user input indicating a desire to permit access to the virtual content information, content management component 116 may be configured to facilitate access to the virtual content information by the third party application.” And, [col. 20, lines 20-25] “content management component 116 may be configured to cause the virtual content information defining the virtual content of the first user to be transmitted to a device of the second user.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify the combination of Melatti and Bellotti to include information for permitting information provision for a third party in a case in which a third operation permitting provision of at least one of the biological information and the position information for the third party other than a provider that has provided the vehicle for the user and the third party is input to the inputter as taught by Hariton in order to “enable a user to identify one or more recipients of an image” (Hariton [col. 37, lines 1-5]) giving users more granular control over who is permitted to view their data and protecting their data from unintended recipients. 

Response to Arguments 
35 U.S.C. 101
	Applicant's arguments, see pages 9-10, filed 02/01/2022, with respect to the rejection(s) of claims 1, 2, and 4-6 and 8-14 under 35 U.S.C. 101 have been fully considered and are persuasive. 
Independent claims 1, 12, and 13 comply with 35 U.S.C. 101. Under Step 2A, Prong 1 of the analysis, the claims recite an abstract idea. Specifically, the claims recite a method of organizing human activities, namely the process of acquiring biological and position information of a user/vehicle (e.g., an image and position of the user/vehicle – see specification [0044]); providing a promotion to a user (e.g., advertised discount – see specification paragraph [0045]) for urging the user to input a first operation for determining the first mode to the inputter (e.g., urging the user to provide input agreeing to provide the acquired biological and position information in exchange for the benefit – see specification paragraph [0044]); and determining a communication mode based on the input (i.e., determining whether transmission of the acquired information is permitted by the user – see specification paragraph [0010]). In other words the limitations describe the abstract idea of offering an incentive to a user in exchange for the user consenting to permit the acquisition and transmission of user data collected in a vehicle. 
However, under Step 2A, Prong 2 of the analysis, the abstract idea is determined to be integrated into a practical application. Specifically, the claims recite a computer mounted in a vehicle including at a display, speaker, and camera configured to capture images of a user of the vehicle, a microphone configured to receive voice of the user, a global navigation satellite system receiver configured to determine a position of the vehicle, a communication interface configured to communicate with other devices and a user interface used to receive input from a user who has entered a vehicle. These devices are used to acquire voice, video, and location information of the user(s) and transmit some, all, of none of this information to another device depending on an operational mode set according to the input of both a first user that enters the vehicle and a second user that subsequently enters the vehicle after recording and transmitting has already commenced. The combination of elements amount to more than generally linking the abstract idea to a particular technological environment and therefore integrates the abstract idea into a practical application. Accordingly, the claims are patent eligible under Step 2A, Prong 2 of the analysis and the 35 U.S.C. 101 rejections of claims 1, 2, 4-6, and 8-14 are withdrawn.  
35 U.S.C. 112(f)
	Applicant amended the claims to obviate the interpretation under 35 U.S.C. 112(f). 

35 U.S.C. 102/103
Applicant's arguments, see pages 11-13, filed 02/01/2022, with respect to the rejection(s) of claims 1, 2, and 4-6 and 8-14 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Melatti and Bellotti under 35 U.S.C. 103(a).
Additionally, Applicant argues that “Belotti et al. fails to teach or suggest that under the condition of "the first mode where all information (image, voice, and location) is transmitted," a third mode that prohibits the transmission of all information if there is a new ridesharing user” (remarks page 11). Examiner respectfully disagrees. 
First, though Examiner takes the position that the combination of Melatti and Bellotti teaches a first mode where all information (image, voice, and location) is transmitted, examiner respectfully replies that the “first mode” in claim 1 does not require the transmission of all image, voice and location information. Specifically, claim 1 recites “transmit the biological information acquired by the first acquirer and the position information to other devices in a case in which the communication mode is determined to be a first mode” where claim 1 also recites that “the biological information including at least one of image information of the user imaged by the camera and voice information of the user received by the microphone.” Therefore, the biological information must only include at least one of voice and image information. While Melatti does not teach collection and transmission of voice information, it clearly teaches collection and transmission of image information ([0028], [0040]) and position information ([0047]). 
Second, Examiner agrees that Melatti does not teach “a third mode that prohibits transmission of all information if there is a new ridesharing user” but respectfully replies that that this feature is taught by Bellotti. Specifically, Bellotti [0008] discloses “The system records any audio data, video data, images, and metadata” where [0007] discloses “metadata, including . . . a current location.” Therefore, Bellotti teaches the collection of audio, video, and location information (i.e., all information). And Bellotti [0035] “A user that enters into the physical range of an ongoing recording.” Where [0034] teaches “Any in-range user may block a requested recording or prevent the requested recording from occurring by sending a rejection of the request, before the predetermined wait time has elapsed. A lack of response from an in-range user after the time has elapsed may be treated by the system as . . . an implicit rejection of the request.” And, [0049] “Display 150 can also include an “Accept” button 160 and a “Reject” button.” Examiner interprets a new user coming into the physical range of an ongoing recording (e.g., entering the vehicle in Melatti) and blocking the recording as a third mode that prohibits the recording/transmission of all information if there is a new user who has not provided permission to record. 
Further, Applicant argues that “Belotti et al. also fails to teach or suggest that even if a boarded user has already agreed to the provision of information by inputting the first operation to the user interface, all information will not be transmitted unless the new boarding user inputs the first operation” (remarks page 12). Again, Applicant respectfully replies that the first user in both Melatti and Bellotti has the option to provide input allowing or not allowing recording/transmission. With respect to Bellotti, when the “entering” user comes within range and does not respond to the request, “a lack of response from an in-range user after the time has elapsed may be treated by the system as . . . an implicit rejection of the request” (Bellotti [0034]) in which case the entering user blocks all information from being recorded (by not inputting the first operation) and therefore prevents the information from being transmitted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication 11086592 (“Wang”) discloses a method of allowing a user to accept or decline a request to associate a determined location with an audio recording and image generated
US Patent Application Publication 20200134654 (“Postrel”) discloses providing greater rewards to users who permit more information to be shared with a merchant.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622         

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622